DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims 
Claims 2-20 are under examination.

Information Disclosure Statement
2.	Entries in the information disclosure statement filed June 22, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication number is incorrect.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-5, 9-15, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Asadi et al. (US 2013/0338934 A1).
	Regarding claims 2 and 12, Asadi et al. teach a device that includes an ASIC processing unit that performs one or more first genomic processing operations of a sequence analysis pipeline (paragraphs [0011] and [0069-0077]) which is configured to access one more first memory devices (paragraph [0080]); performing a second genomic processing operation where the device includes a second set of electronic interconnects that access a second memory device (paragraphs [0073-0080]);  and where the first and second memory devices are configured to communicate genomic data to each other (paragraphs [0073-0080]). 
	Regarding claims 3 and 13, Asadi et al. teach where the cache coherency is not maintained between the first memory device and second memory device (paragraphs [0074]-[0080]). 
	Regarding claims 4 and 14, Asadi et al. teach where the genomic data can represent unmapped genomic data or aligned genomic data (paragraphs [001] and [0069-0077]). 
	Regarding claims 5, 9, 15, and 19, Asadi et al. teach where the processing units are configured to communicate genomic data using direct memory access (paragraphs 0074-0077]). 
	Regarding claim 10, Asadi et al. teach where the devices are FPGA (paragraphs [0080]).
	Regarding claim 11 and 20, Asadi et al. teach where the processing units include a cpu or gpu (paragraphs [0072] and [0080]).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,792,405. Although the claims at issue are not identical, they are not patentably distinct from each other.  The U.S. Patent requires all the limitations of the instant claims with additional limitations.  Thus, the subject matter of the instant claims encompasses the U.S. Patent and are not patentably distinct. 

6.	Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,622,096. Although the claims at issue are not identical, they are not patentably distinct from each other. The U.S. Patent requires all the limitations of the instant claims with additional limitations.  Thus, the subject matter of the instant claims encompasses the U.S. Patent and are not patentably distinct. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/Primary Examiner, Art Unit 1631